Cole, S.J.,
dissenting.
The majority neither correctly states nor applies Virginia law. A motion to set aside a jury verdict on the grounds of after-discovered evidence is addressed to the sound discretion of the trial judge, who has seen and heard the witnesses. The majority eliminates all discretion in the trial judge to weigh conflicting evidence and requires him to grant a new trial when the after-discovered evidence conflicts with the evidence presented during the trial. I do not agree with this view.
The leading case in Virginia on after-discovered evidence is Odum v. Commonwealth, 225 Va. 123, 301 S.E.2d 145 (1983). It holds that the defendant bears the burden of establishing that the evidence (1) appears to have been discovered subsequent to the trial; (2) could not have been secured for use at the trial in the exercise of due diligence by the movant; (3) is not merely cumulative, corroborative, or collateral; and (4) is material and such as should produce an opposite result on the merits at another trial. Id. at 130, 301 S.E.2d at 149. I will only address the fourth criterion.
The sole issue considered by the Supreme Court in Odum was “whether the trial court erred in refusing to grant defendant’s motion for a new trial based on after-discovered evidence.” Id. at 125, 301 S.E.2d at 146. The facts in Odum are strikingly similar to the facts in this case. A truck driver attempted to run down two persons on a motorcycle. At trial, the central issue was the accuracy of the identification of the defendant, Randy Lee Odum. Both victims identified him as the driver of the truck. In spite of Randy Odum’s denial that he was the driver of the truck, he was convicted.
*14After the conviction, Randy Odum filed a motion for a new trial on the ground that newly-discovered evidence had become available since the trial in that his brother, Fred Odum, who owned the truck, confessed to the police that he was the only person who drove the truck on the relevant date and that he drove the truck at the time and place of the assault. The trial court refused to grant a new trial based upon the evidence. The Supreme Court applied the fourth criterion to the evidence produced at trial and upon the motion and stated:
[W]hile the evidence, if believed, was material, the trial court, assessing the credibility of defendant’s witnesses both at trial and at the motion hearing, properly could find that it was not such as would produce opposite results on the merits at another trial. At a future trial, the contents of Odum’s “confession” would be only the latest in a series of inconsistent statements. More importantly, the trial court was justified in concluding that because of the positive, largely unimpeached identification of defendant by the victims, the same results would occur upon retrial.
Id. at 131, 301 S.E.2d at 149 (emphasis added).
Many of our sister states have had occasion to rule upon the same issue. In People v. Penoyer, 135 A.D.2d 42, 523 N.Y.S.2d 672, aff'd, 72 N.Y.2d 936, 529 N.E.2d 173, 532 N.Y.S.2d 843 (1988), the defendant was convicted of vehicular homicide after a head-on collision. The conviction was based upon the location of the cars and testimony from an accident reconstruction expert. At trial, there was no eyewitness testimony. After the conviction, an eyewitness came forward “after reading accounts in the newspaper of the trial and the respective contentions of the People and the defendant as to how the accident occurred.” Id. at 43-44, 523 N.Y.S.2d at 673. After a two day hearing on a motion for a new trial, the trial court denied the motion and “unequivocally found the newly discovered evidence [the new and only eyewitness] to be unbelievable, hence unlikely to change the trial’s result.” On review, the appellate court observed:
[The trial court] had the considerable benefit of observing [the new witness’s] demeanor and heard and saw the evidence underlying the jury’s guilty verdict. This is no small *15advantage and it is precisely why the court’s evaluation of the witness’s credibility must be given great deference.
Id. See also McMillian v. State, 594 So. 2d 1253 (Ala. Crim. App. 1991) (holding that the trial court is the fact finder and a condition to the granting of a new trial based on newly-discovered evidence is that the trial court believe the new evidence presented); Love v. State, 799 P.2d 1343 (Alaska Ct. App. 1990) (holding that the trial judge was required to decide the probable impact of newly-discovered evidence based on his view of its credibility); Fisher v. State, 33 Conn. App. 122, 634 A.2d 1177 (1993) (holding that in determining the potential impact of new evidence, the trial court must weigh that evidence in conjunction with the evidence presented at the original trial and within its discretion, upon examination of all the evidence, decide whether the petitioner established substantial grounds for a new trial); People v. Lawson, 232 Ill. App. 3d 284, 596 N.E.2d 1235, cert. denied, 602 N.E.2d 465 (1992) (holding that a determination of the credibility of a recanting witness lies within the discretionary authority of the trial judge); Nunn v. State, 601 N.E.2d 334 (Ind. 1992) (holding that in determining whether evidence would produce a different result upon a new trial, the trial court may consider the weight that a reasonable trier of fact would give it and may evaluate the probable impact the evidence would have in a new trial considering the facts and circumstances shown at the original trial); State v. Estrada, 537 A.2d 983, 986 (R.I. 1988) (holding that when making his assessment whether to grant a new trial, the trial justice must exercise his independent judgment about the credibility of the witnesses and the weight to ascribe to their testimony); Ross v. State, 861 S.W.2d 64 (Tex. Ct. App. 1993) (holding that it is axiomatic that the credibility of witnesses is left to the determination of the trial court in a motion for a new trial); State v. King, 313 S.E.2d 440 (W. Va. 1984) (holding that a confession by another person after trial does not invariably require a new trial; the integrity of the confession is for the trial court to judge).
Several findings were made by the majority in their opinion. It admits that the trial judge found that the testimony of the appellant’s witnesses in this case suffered from occasional inconsistencies and even differed, sometimes materially, from each other, yet it concludes that the conflicts were for a jury to resolve. The *16import of this finding is that whenever the after-discovered evidence conflicts with the trial evidence, a new trial must be granted in order to permit a jury to resolve the conflicts. This means that the trial judge has no discretion to resolve the credibility of witnesses and must, in every such case, grant the request for a new trial. The majority admitted that the trial judge did not find the appellant’s witnesses credible, yet it found that he failed to consider whether a jury could have. Does the majority mean, as it said, that the conflict in the evidence was to be resolved by a jury, or does it mean, as it said, that the trial judge is to consider what a jury would do? It is obvious from a reading , of the opinion as a whole, the majority means that a conflict between the trial evidence and the newly-discovered evidence must be resolved by a jury in a new trial.
The majority also states:
[T] he jury had only the opportunity to weigh Talley’s identification of Hopkins against the unsupported testimony of a witness that an unknown person named “Scooby” may have been the perpetrator. The jury did not have the opportunity to weigh whether to believe Talley’s testimony that she heard the name “Squeeky” and saw [appellant] shoot the victim, or whether to believe the witnesses who testified at the post-trial hearing that they heard the name “Scooby” and saw the confessor [Adrian] Epps shoot .... Because of these factors, Odum does not control our decision in this case. We hold that the trial judge abused his discretion in taking from a jury the resolution of the conflicts in the evidence.
If a jury did believe the after-discovered evidence, i.e., that Epps, and not Hopkins, murdered Kearney, then the outcome necessarily would be different. . . . Thus, Hopkins met the fourth requirement that the evidence be such that it would likely affect the outcome at a new trial. We hold that Hopkins is entitled to a new trial.
Under this holding, the majority concludes that when there is a conflict between the evidence presented at trial and the evidence presented upon the motion for a new trial based upon after-discovered evidence, the trial judge has no discretion to weigh the evidence and resolve the conflicts. His only option would be to grant the motion for a new trial and empanel a jury to retry the case in *17order that the conflicts be resolved.
The trial judge gave the appellant every opportunity to prove that a new trial should produce opposite results on the merits. He held three separate hearings to permit appellant to present all the evidence. He wrote a letter opinion outlining the evidence produced at trial, the evidence produced at the motion hearings, and the inconsistencies among the witnesses. He concluded that the credibility of the appellant’s witnesses had been repeatedly impeached, “in that no two witness [es] has told the same story. . . . These witnesses are so unbelievable that the court does not feel that a different result would occur at another trial.”
On December 20, 1990, the appellant’s trial was held for the robbery and killing of Curtis Kearney at approximately 4:00 a.m. on July 21, 1990. All the witnesses agreed that the shooting occurred under a street light making the scene highly visible despite the late hour. The prosecution’s chief witness, Janice Talley, positively identified the appellant as the person who committed the slaying in open court and during photo spread lineups conducted on two separate occasions. After the homicide, Talley spoke with the first officer who arrived on the scene and told him that the perpetrator had been called by the name “Squeeky.” Later, that same morning, she spoke with Detective Quick and gave him a specific description of the man she saw shoot Kearney. Because Talley was so close to Kearney when he was shot, she was able to describe the perpetrator’s clothes, his size, weight, hair length, and approximate age. She stated to Quick that the gunman had a gold tooth in the front right side of his mouth. Troy Hopkins precisely fit the description.
The officers were able to obtain the identity of the appellant because of his nickname, “Squeeky.” Afterwards, two photo spreads were shown to Talley, one month apart. In both, she picked out the appellant as the man who shot Kearney. She stated that her identification was based upon her recollection of him on the night of-the murder. She positively identified him at trial.
The appellant presented an alibi defense and called three witnesses to testify: his employer, his girlfriend, and his long-time friend, James Branch. The girlfriend testified that she and appellant spent a quiet evening at home, some ten miles away from the murder, and he never left her presence that night. His employer *18testified that the day after the shooting, the appellant was at work and worked the entire day. James Branch testified at trial that “Scooby,” not “Squeeky,” committed the murder. Branch stated that Adrian Epps, known as “Scooby,” shot Kearney, and that Hopkins was not on the street that night.
The after-discovered evidence (new evidence) produced by the appellant at the third and final hearing held on July 30, 1992, consisted of the testimony of five witnesses: William Wilson; Marvin Robinson; Melvin Hawkins; Charmane Kearney; and Adrian Epps. All of these new witnesses waited at least one year from the time of the murder before coming forward. None of them reported their information to the authorities prior to appellant’s conviction. William Wilson testified that he was thirty-five to forty feet away from the location of the shooting. Although he did not see the shooting, he did not see appellant at the scene. Marvin Robinson was not at the crime scene and only knew what others told him. The three remaining witnesses testified they were present at the crime scene, but they gave inconsistent and conflicting testimony. I will point out some of the major conflicts to show what led the trial judge to conclude that their testimony was unbelievable and should not result in an opposite result if a new trial were awarded.
The majority concludes that Adrian Epps’s confession was, by its nature, highly probative and of a different quality than testimony of the other persons implicating Epps. I take it that the majority considers Epps’s testimony the best evidence it has. Therefore, I will consider his testimony first. At the hearing held on February 26, 1991 (the second hearing), Epps testified under oath that he was present at the crime scene with Melvin Hawkins and George Epps, that the three of them were standing in the crowd, that he did not see the shooting take place, and that he was not involved in any way with the shooting of Kearney. He testified that he had no gold in his teeth. Later, at the hearing on July 30, 1992, Epps testified under oath that he was at the crime scene with Melvin Hawkins. They were standing among the crowd, and Curtis Kearney and a lady came down the street. Melvin Hawkins walked up to Kearney, and they talked. Epps walked up to Kearney and asked for a cigarette. They had a few words, and, because Kearney looked like he was reaching for a gun, Epps shot him. According to Epps, after the shooting, he threw the gun in a creek. Epps testified that he was fourteen years old at the time of *19the shooting and that he had been advised that if he were prosecuted for murder, he could only be held until he was eighteen years old. At the time of the hearing, Epps was sixteen years old.
Shortly before the July 30, 1992 (third) hearing on the motion for a new trial, the police showed Epps a photograph of the victim, Kearney, taken at the crime scene. Epps stated that the person in the photograph did not look like the person he shot. Six or seven times, he denied to the police that the victim in the photograph was the man he shot. On July 30, 1992, during redirect examination, Epps testified under oath that the man in the photograph (Kearney) did not look like the man he shot. The trial judge observed the demeanor of Epps while on the witness stand at the hearing on February 26, 1991, (the second hearing) and at the hearing on July 30, 1992, (the third hearing), and he had every right to conclude that Epps, who committed perjury before him, was totally unreliable.
At the hearing on July 30, 1992, Melvin Hawkins testified that he was at the murder scene with Adrian Epps getting drunk, and the victim, Kearney, approached him and, contrary to the testimony of Epps, asked for some “works” (hypodermic syringe and needle to inject drugs). Earlier in the day, according to Hawkins, Kearney had purchased cocaine from him and wanted a needle to inject it. Hawkins testified that Kearney got upset and that Epps shot Kearney “because he [Kearney] was about to hit me [Hawkins].” According to Hawkins, after the shooting, Epps tossed the gun to him, and he (Hawkins) threw it on a roof.
The testimony of Hawkins is significantly contrary to the testimony of Epps. Both witnesses have different versions of what actually occurred on the night of the shooting including what happened to the murder weapon.
Hawkins was asked what the victim was wearing at the time of the shooting. He testified that the victim was wearing a gray work uniform and gray cap. A photograph of the victim taken by the police at the crime scene showed that the victim wore blue pants, a white shirt, and a black hat.
Charmane Kearney testified that she was present at the murder scene. She knew Adrian Epps and had known him since they were in the fifth grade together. She testified that she saw Hawkins, *20Adrian, and a couple of other boys walk up to Kearney and the lady who had gotten out of the car. She heard Adrian say, “I will kill you.” When the victim responded that he had no money, Adrian pulled out a gun and shot him. She was asked to describe what Adrian was wearing, and she positively stated that he wore all black. Hawkins testified that Adrian wore burgundy pants, black Reebok shoes, a “Raiders” cap pulled down to his eyebrows, and a towel wrapped around his face. Hawkins said that Adrian wore this attire all day. When Adrian was asked what he was wearing at the time of the shooting, he testified, “black and black and burgundy or gray or one of them.”
In addition to these manifest inconsistencies, numerous other inconsistent statements were made by the appellant’s witnesses. All of their statements were inconsistent with the positive, timely, and unequivocal testimony of Janice Talley.
Talley was recalled as a witness by the Commonwealth. She personally observed Adrian Epps in the courtroom and testified that he was not the person who shot Kearney. The evidence, including photographs, establish that Hopkins has a gold tooth in the upper right part of his mouth and Adrian Epps does not. Counsel agreed and photographs confirmed that Hopkins and Epps do not resemble one another. When faced with these contradictions and inconsistencies between the testimony of the witnesses, the trial judge concluded that none of the appellant’s witnesses were reliable. Accordingly, he denied the motion for a new trial based upon after-discovered evidence. The trial judge recognized both his right and duty to weigh the credibility of the witnesses upon such a motion. The trial judge found that the “new” witnesses were so unbelievable that a different result would not obtain upon a retrial of the case.
The trial judge compared the evidence produced at trial with what the appellant contended could have been presented had he been granted a new trial. He was justified in considering the strength of the testimony of Janice Talley and in recalling that the alibi testimony of appellant’s witnesses, Kathy Blunt and James Branch, was rejected by the jury. He was entitled to weigh the credibility of the appellant’s witnesses at the motion for a new trial. See Mundy v. Commonwealth, 11 Va. App. 461, 481-82, 390 S.E.2d 525, 536, aff'd en banc, 399 S.E.2d 29 (1990), cert. denied, 502 U.S. 840 (1991); Odum, 225 Va. at 131, 301 S.E.2d *21at 149. “The issue of the [witness’s] credibility and the weight to be given her testimony was one for the trial court to resolve, and the trial court’s findings will not be reversed on appeal unless plainly wrong or without evidence to support them.” Wyatt v. Virginia Dep’t of Social Servs., 11 Va. App. 225, 230, 397 S.E.2d 412, 415 (1990). “In testing the credibility and weight to be ascribed to the evidence, we must give the trial courts and juries the wide discretion to which a living record, as distinguished from a printed record, logically entitles them.” Swanson v. Commonwealth, 8 Va. App. 376, 379, 382 S.E.2d 258, 259 (1989). The credibility of witnesses is a matter for the fact finder to decide, weighing such factors as the appearance and manner of the witnesses on the stand, their intelligence, their opportunity for knowing the truth and observing the things about which they testify, their interest in the outcome of the case, their bias, and, if any, their prior inconsistent statements and/or their prior criminal convictions. Mullis v. Commonwealth, 3 Va. App. 564, 571, 351 S.E.2d 919, 923 (1987). “‘The finding of the judge, upon the credibility of the witnesses and the weight to be given their evidence, stands on the same footing as the verdict of a jury, and unless that finding is plainly wrong, or without evidence to support it, it cannot be disturbed.’ ” Yates v. Commonwealth, 4 Va. App. 140, 143, 355 S.E.2d 14, 16 (1987) (quoting Lane v. Commonwealth, 184 Va. 603, 611, 35 S.E.2d 749, 753 (1945)).
The fact finder is entitled to accept the evidence of one witness and to reject that of the defendant. The uncorroborated testimony of one witness may be sufficient to sustain a verdict of guilty. Bryant v. Commonwealth, 10 Va. App. 421, 427, 393 S.E.2d 216, 220 (1990). He has the right to reject that part of the evidence believed by him to be untrue and to accept that found by him to be true. Delacruz v. Commonwealth, 11 Va. App. 335, 338-39, 398 S.E.2d 103, 105 (1990).
The central issue at trial was the accuracy of the identification of the appellant as the perpetrator of the murder. An eyewitness standing six feet away testified that appellant shot Kearney. Her testimony was corroborated by two photo spread identifications a month apart. She identified the gold front tooth of the appellant and the fact that the assailant used a .32 caliber gun. Immediately after the shooting she correctly gave the police his description by age, weight, height, complexion, hair, and dress. She testified that *22he was called “Squeeky.” Only a soothsayer would have been able to predict all of these facts if she were not present to witness the shooting. The jury rejected the alibi testimony of both Blunt and Branch at trial. The evidence at trial was certainly sufficient to support appellant’s conviction beyond a reasonable doubt. After hearing the testimony on the motion for a new trial, the trial judge found the appellant’s witnesses unbelievable because of the many inconsistent statements made by them. Notable among the inconsistencies was the glaring conflict between the testimony of Janice Talley and the testimony of appellant’s witnesses. The appellant’s witnesses were clear about only two things: “Scooby” did the shooting and appellant was not at the crime scene. Beyond those two facts, the appellant’s witnesses did not know any of the details of the events of the night because they were not there. The jury rejected the testimony from Kathy Blunt and James Branch. The trial judge rejected the testimony of the others. There is ample evidence in the record to support the finding of the trial judge. The only way for the appellant to prove that the trial judge abused his discretion was to establish that his ruling was plainly wrong or without evidence to support it. This he has not done.
The majority holds that Odum, a case precisely on point, is not controlling. Instead, it appears to rely on Hines v. Commonwealth, 136 Va. 728, 117 S.E. 843 (1923), a case not on point. In Hines, the defendant was convicted of second degree murder “purely [on] circumstantial evidence.” Id. at 740, 117 S.E. at 846 (emphasis added). He made a motion for a new trial based upon after-discovered evidence. The alleged “new evidence” tended to show that Curtis Jenkins, a third party, owned a cap similar to the one found at the crime scene, owned a gun similar to the murder weapon, had a motive and opportunity to kill the victim, and admitted to several persons that he, and not the accused, had committed the crime. Jenkins died after the trial and before the hearing on the motion; therefore, he was not available to testify and be cross-examined. Under rules of evidence in effect at the time, testimony relating to the confessions and admissions by third parties was not admissible in criminal trials for the purpose of exonerating an accused. In Hines, the trial judge followed the majority view and refused to grant a new trial on the basis of this after-discovered evidence. He declared the testimony would be inadmissible in a new trial and, therefore, would not have produced a different result.
*23The Supreme Court explained that, “So far as the confessions of Curtis Jenkins are concerned, the learned and upright judge who tried the case followed the almost unbroken current of authority.” Id. at 750, 117 S.E. at 849.
The Court then changed the evidentiary rule that had excluded the defendant’s evidence. The Court stated that under such circumstances the “accused ought not to have been deprived of the benefit of them before the jury.” Id. The Court stated that “as our decision here must be regarded as out of line with the current of authority, we will expressly limit its effect as a precedent in this court to the particular facts of the case in hand.” Id. at 747, 117 S.E. at 848. The Hines decision pertains to the admissibility of evidence in the trial court and does not declare that a jury must make credibility determinations of any new, after-discovered evidence that conflicts with the evidence at trial, as contended by the majority in this case. Credibility of witnesses was not an issue in Hines. Admissibility of evidence was.
Because the trial judge properly exercised his discretion in assessing the credibility of the witnesses’s newly-discovered evidence and found their credibility lacking such that a different result would not be achieved at a new trial, I cannot find that his holding was plainly wrong or without evidence to support it. Accordingly, I respectfully dissent.